Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2022

                                     No. 04-22-00102-CV

                    IN THE INTEREST OF X.H. AND A.B.M., Children

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00042
                         Honorable Kimberly Burley, Judge Presiding


                                        ORDER
       Appellant’s brief was due on April 29, 2022. However, Appellant has filed her brief and a
motion for an extension of time to file her brief. Appellant’s motion is GRANTED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court